Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Interpretation
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: Paragraphs 11-14 of the specification disclose that the vehicle includes opposing side walls which are located opposite each other. The specification further discloses a liquid topping dispensing system including a housing 44 or at 74 which are disclosed as either being located on the claimed side wall 24, as is 74, or hingedly attached to and located externally adjacent the claimed side wall 24, in the case of housing 44. However, antecedent basis has not been found in the specification for the dispensing system housing being located “opposing” the claimed side wall 24 as called for on line 9 of claim 1.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the liquid toppings dispensing system being mounted so as to be pivotable relative to the at least one upstanding side wall as called for in claims 8, 9 and 11, to a position where it is externally opposing the vehicle side wall with an opening as called for in claim 1 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-11 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. This application is a continuation of parent application 13/779,650 and has priority to 02/27/2013. The originally filed specification from parent application 13/779,650 did not disclose the dispensing system housing being located “opposing” the claimed side wall 24 as called for on line 9 of claim 1. Paragraphs 10-13 of the specification in 13/779,650 disclose that the vehicle includes opposing side walls which are located opposite each other. The specification further discloses a liquid toppings dispensing system including a housing 44 or at 74 which are disclosed as either being located on the claimed side wall 24, as is 74, or hingedly attached to and located externally adjacent the claimed side wall 24, in the case of housing 44. However, antecedent basis has not been found in the originally filed specification in application 13/79,650 for the dispensing system housing being located “opposing” the claimed side wall 24 as called for on line 9 of claim 1. Consequently, claiming the dispensing system housing being located “opposing” the claimed side wall 24 as called for on line 9 of claim 1 is considered new matter not originally disclosed.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AlA 35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

 (e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.

(e) the invention was described in a patent granted on an application for patent by another filed in the United States before the invention thereof by the applicant for patent, or on an international application by another who has fulfilled the requirements of paragraphs (1), (2), and (4) of section 371(c) of this title before the invention thereof by the applicant for patent.

The changes made to 35 U.S.C. 102(e) by the American Inventors Protection Act of 1999 (AIPA) and the Intellectual Property and High Technology Technical Amendments Act of 2002 do not apply when the reference is a U.S. patent resulting directly or indirectly from an international application filed before November 29, 2000. Therefore, the prior art date of the reference is determined under 35 U.S.C. 102(e) prior to the amendment by the AIPA (pre-AIPA 35 U.S.C. 102(e)).
Claims 1-7 and 10 are rejected under pre-AlA 35 U.S.C. 102(e) as being anticipated by Lamb et al. 8,157,136.
The applied reference has a common inventor with the instant application. Based upon the earlier effective U.S. filing date of the reference, it constitutes prior art under pre-AlA 35 U.S.C. 102(e). This rejection under pre-AlA35 U.S.C. 102(e) might be overcome either by a showing under 37 CFR 1.132 that any invention disclosed but not claimed in the reference was derived from the inventor or joint inventors (i.e., the inventive entity) of this application and is thus not the invention "by another," or if the same invention is not being claimed, by an appropriate showing under 37 CFR 1.131(a).
Lamb discloses: A mobile confectionary apparatus, comprising:
a vehicle (22) including at least one upstanding side wall (28);
an interior space (at 38) surrounded by the at least one upstanding side wall and configured to receive at least one person; 
an opening (32) extending through the at least one upstanding side wall and through which an item may be passed from the interior space to outside of the vehicle; and
a liquid toppings dispensing system (50) including a housing (66) being positioned adjacent to, and opposing (as seen in figure 11, the housing 66 may be hung on a bracket wherein it is immediately adjacent the side wall 28 and also is opposing and parallel to the wall 28), the at least one upstanding side wall and including a plurality of liquid dispensers (52) configured to dispense at least one liquid topping onto the item (48), each of the plurality of liquid dispensers being in fluid communication with at least one reservoir (56) holding the at least one liquid topping, with the liquid toppings dispensing system being located externally of the at least one upstanding side wall and spaced laterally therefrom by a gap (as seen in figure 11, the housing 66 may be hung on a bracket wherein it is located externally to the side wall 28 and is spaced from the wall 28 by a gap approximately equal to the distance between the bracket portion 108 and the wall 28).
In regard to claim 2, as shown in figure 1, Lamb discloses the dispensers 52 being aligned with the system 50 axis is shown in figure 7.
In regard to claims 3 and 10, Lamb discloses tubes 54 which extend through a port 70.
In regard to claims 4 and 5, Lamb discloses 22 is a truck with an attached trailer.
In regard to claim 6, Lamb discloses a cover 96 or 102.	
In regard to claim 7, Lamb discloses a catch basin 58.
Claims 1-11 are rejected under pre-AlA 35 U.S.C. 102(e) as being anticipated by Tollefson et al. 2014/0027471. Tollefson discloses a mobile confectionary apparatus, comprising:
a vehicle (1) including at least one upstanding side wall (32, 38, 40);
an interior space (the interior of body 26) surrounded by the at least one upstanding side wall (32, 38, 40) and configured to receive at least one person (as disclosed in paragraph 5); 
an opening (44) extending through the at least one upstanding side wall and through which an item may be passed from the interior space to outside of the vehicle; and
a liquid toppings dispensing system (4) including a housing (60) being positioned adjacent to, and opposing, the at least one upstanding side wall (32, 40; as seen in figures 5 and 5A, housing 60 is pivoted on 132 and can take positions that are adjacent, perpendicular and opposing as claimed to the side wall 32, 40) and including a plurality of liquid dispensers (62) configured to dispense at least one liquid topping onto the item, each of the plurality of liquid dispensers being in fluid communication with at least one reservoir (56) holding the at least one liquid topping, with the liquid toppings dispensing system being located externally of the at least one upstanding side wall (as seen in figures 5 and 5A) and spaced laterally therefrom by a gap (as seen in figures 5 and 5A, there is a gap between the vehicle 26, 28, and the end of the dispenser housing at 68). 
In regard to claim 2, as shown in figure 2, Tollefson discloses the dispensers 62 being longitudinally aligned with the system 4.
In regard to claims 3 and 10, Tollefson discloses tubes 58 which extend through a port in the bottom of 104.
In regard to claims 4 and 5, Tollefson discloses 20 is a truck with an attached trailer 28.
In regard to claim 6, Tollefson discloses a cover 106.	
In regard to claim 7, Tollefson discloses a catch basin 94.
In regard to claims 8, 9 and 11, Tollefson discloses a pivot 132, 134, which is a hinge, with a first position as seen in solid lines in figure 2 with the dispensing system spaced away from the sidewalls 32, 36, 40, and a second position as seen in phantom in figure 2 or the upper position in figure 5A, with the axis of the dispensers 62 being parallel to the sidewalls 32, 40 or 36.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to J CASIMER JACYNA whose telephone number is (469)295-9095.  The examiner can normally be reached on Mon.-Fri. 7:30AM-4:30 PM CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Durand can be reached on 571-272-4459.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/J C Jacyna/Primary Examiner, Art Unit 3754